                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )       Case No. 3:19-CR-216
                                                    )
 ALVIN JOHNSON                                      )

                                          ORDER

        On January 27, 2021, United States Magistrate Judge C. Clifford Shirley conducted

 a change of plea hearing and filed a Report and Recommendation (“R&R”) recommending:

 (1) that the Court find that the plea hearing in this case could not be further delayed without

 serious harm to the interests of justice; (2) that the defendant’s plea of guilty to the charges

 in Counts One and Eight of the Indictment be accepted; (3) that the defendant be found

 guilty of those charges; (4) that a decision on whether to accept the plea agreement be

 deferred until sentencing; and (5) that the defendant remain on bond until his sentencing

 hearing. [Doc. 31]. No objections have been filed to the R&R, and the time for doing so

 has now passed. See Fed. R. Crim. P. 59(b)(2).

        The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

 Shirley’s R&R [Doc. 31] is ACCEPTED and ADOPTED in full.

        Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

        1. The plea hearing conducted in this case on January 27, 2021, could not
        have been further delayed without serious harm to the interests of justice;




Case 3:19-cr-00216-RLJ-HBG Document 33 Filed 02/11/21 Page 1 of 2 PageID #: 148
       2. The defendant’s plea of guilty to Count One of the Indictment, that is, of
       knowingly conspiring to commit bank fraud, in violation of 18 U.S.C. §§
       1344 and 1349, and to Count Eight of the Indictment, that is, of knowingly
       conspiring to commit money laundering, in violation of 18 U.S.C. §§ 1956(a)
       and (h), is ACCEPTED;

       3. The defendant is ADJUDGED guilty of Counts One and Eight of the
       Indictment;

       4. The decision whether to accept the parties’ plea agreement is
       DEFERRED until sentencing; and

       5. The defendant shall remain on bond until sentencing, which is scheduled
       to take place on Tuesday, May 25, 2021, at 10:00 a.m. in Knoxville.

             IT IS SO ORDERED.

                                                       ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                            2

Case 3:19-cr-00216-RLJ-HBG Document 33 Filed 02/11/21 Page 2 of 2 PageID #: 149
